Citation Nr: 1503711	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for blurred vision, claimed as secondary a service-connected seventh facial nerve injury with complete left eye closure and, if so, whether service connection is warranted.

2.  Entitlement to service connection for severe headaches on the left side and head pain and/or residuals of tinnitus and/or facial nerve pain.

3.  Entitlement to an initial rating higher than 50 percent for an adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to an initial rating higher than 30 percent for intractable vertigo.

5.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

6.  Entitlement to a rating higher than 30 percent for the seventh facial nerve injury with complete left eye closure.

7.  Entitlement to a rating higher than 10 percent for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to an effective date earlier than August 23, 2010, for the grant of service connection for the adjustment disorder with mixed anxiety and depressed mood.

10.  Entitlement to an effective date earlier than August 23, 2010, for the grant of service connection for the intractable vertigo.

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or because of being housebound (HB).

12.  Entitlement to SMC based on anatomical loss of the left eye.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to August 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2010 decision, the RO denied a rating higher than 10 percent for his bilateral hearing loss, a rating higher than 30 percent for his seventh facial nerve injury, a rating higher than 10 percent for his tinnitus, and SMC based on anatomical loss of his left eye.  A subsequent August 2011 decision, however, granted service connection for an adjustment disorder with mixed anxiety and depressed mood and assigned an initial 50 percent rating, also granted service connection for intractable vertigo and assigned an initial 30 percent rating.  The Veteran appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).  That August 2011 decision also declined to reopen a previously-denied claim of entitlement to service connection for blurred vision of the left eye, on the basis that new and material evidence had not been submitted.  An even more recent October 2011 decision denied service connection for severe headaches on the left side and head pain and/or residuals of tinnitus and/or facial nerve pain, SMC based on the need for regular A&A or because of being HB, and a TDIU.

In December 2012, in support of these claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.


Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for blurred vision.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, along with the claims for service connection for headaches, a rating higher than 10 percent for bilateral hearing loss, a rating higher than 30 percent for the seventh facial nerve injury, and for a TDIU.  Whereas the Board is fully deciding the claims for higher ratings for the adjustment disorder, vertigo, and tinnitus, also for SMC (both on account of being HB or in need of regular A&A or owing to anatomical loss of the left eye), as well as for earlier effective dates for the grants of service connection for the adjustment disorder and vertigo.


FINDINGS OF FACT

1.  In an unappealed July 2005 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for blurred vision since there was no evidence that this disability was related to his military service.

2.  Since that July 2005 decision, however, additional evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's adjustment disorder has not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).

4.  He already has a 30 percent rating for his intractable vertigo, which is the highest possible schedular rating he may receive for this condition.  There is no evidence that he has other diagnoses or an exceptional disability picture that would entitle him to a higher rating, even on an extra-schedular basis.

5.  He also similarly already has a 10 percent rating for his tinnitus, which also is the highest possible schedular rating he may receive for this condition, and there equally is no suggestion of an exceptional or unusual disability picture owing to this disease.

6.  His claims of entitlement to service connection for his adjustment disorder and vertigo were first received by VA on August 23, 2010.

7.  He does not have any service-connected disabilities requiring the A&A of another person, nor is he HB because of any of his service-connected disabilities, nor has he suffered the anatomical loss of his left eye.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision earlier considering and denying the Veteran's claim of entitlement to service connection for blurred vision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are not met, however, for an initial rating higher than 50 percent for his adjustment disorder with mixed anxiety and depressed mood.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2014).

4.  The criteria also are not met for an initial rating higher than 30 percent for his intractable vertigo.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, 
DC 6200-6211 (2014).

5.  There is no legal basis for assigning a rating higher than 10 percent for his tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  He has not shown entitlement to an earlier effective date for the grants of service connection for his adjustment disorder and vertigo since there were no prior claims for these disabilities. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The criteria also are not met for SMC based on his purported need for the regular A&A of another person, on account of being HB, or owing to anatomical loss of his left eye. 38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") and Veterans Benefits Management System (VBMS) portions of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and 

relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, with regards to the petition to reopen the previous denial of service connection for blurred vision, there is no need to discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Board is reopening this claim regardless.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  

For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Moreover, in this decision the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.


With regard to the Veteran's additional claims for a higher rating for his tinnitus and for SMC, prior to the May 2010 rating decision at issue, a September 2010 letter satisfied all notice requirements of the VCAA.  It duly informed him of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

As for the claim for higher initial ratings for the adjustment disorder and vertigo, and for earlier effective dates for the grants of service connection for these disabilities, that same September 2010 letter provided all notice required by the VCAA, including in terms of explaining how VA determines the degree of disability, i.e., rating for a disability determined to be service connected, and effective date.  So he was even apprised of these "downstream" elements of a service-connection claim.  He was also in response given adequate time to submit information and evidence before initial adjudication of these claims in August 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Moreover, because both his appeals for higher initial ratings and earlier effective dates for his adjustment disorder and vertigo stem from granted service-connection claims, the issue of whether there was adequate VCAA notice is ultimately moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of this claim because the initial intended purpose of the notice was served inasmuch as the claims as they arose in their initial context were granted, so substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning these "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC in March 2012, citing the statutes and regulations governing the rating of his disabilities and effective dates assigned, and containing discussion of the reasons or bases for not assigning higher initial ratings or earlier effective dates for these disabilities.  He therefore has received all required notice concerning these downstream initial-rating and earlier-effective-date claims.

And as concerning the duty to assist him with these claims, the Veteran's service treatment records (STRs) and post-service treatment records have been associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain.  As well, for his claim for higher ratings for his vertigo and tinnitus, VA compensation examinations were performed in February 2010 and April 2011, which included consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on these claims.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no evidence indicating there has been a material change in the severity of his vertigo or tinnitus since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.


Moreover, as will be explained, resolution of the earlier-effective-date claims ultimately turns on when the Veteran filed these claims, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of the disabilities in years past - are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

The Veteran, as mentioned, testified during a videoconference hearing before the Board in December 2012.  The hearing was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III. Left Eye Blurred Vision

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In an unappealed July 2005 decision, the RO initially denied entitlement to service connection for blurred vision.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for blurred vision in that earlier July 2005 decision was that any vision problems were due to cataracts as opposed to related to his service-connected seventh facial nerve injury.  In other words, he had failed to show the requisite nexus between his disability and his military service.


That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Evidence received since that July 2005 denial of this claim, in particular, the Veteran's December 2012 hearing testimony, show the Veteran is unable to close his left eye completely due to his service-connected seventh facial nerve injury.  Accordingly, the Board finds that new and material evidence has been received, and his claim therefore must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Consider also that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

IV. 
Adjustment Disorder

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

This appeal claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this condition.  In Fenderson, supra, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  In the Fenderson scenario, where the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's adjustment disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9440.  Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In adjudicating a claim for a higher disability rating, the Board must consider all symptoms of a Veteran's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's adjustment disorder symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, 

has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the adjustment disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also has considered the Global Assessment of Functioning (GAF) scores that have been assigned.  The GAF score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


The Veteran essentially contends he warrants a rating higher than 50 percent for his adjustment disorder because this rating does not sufficiently contemplate the extent of his symptoms and their consequent effects on his social and occupational functioning.  But after reviewing all of the relevant evidence of record, both lay and medical as it reflects upon the entire increased-rating period, the Board finds that the Veteran's adjustment disorder symptomatology has not more nearly approximated the criteria required for a rating higher than the 50 percent rating assigned under DC 9434.  Specifically, for the entire increased-rating period, the Board finds that his adjustment disorder has not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting), as required for the next higher 70 percent rating under DC 9440.  38 C.F.R. § 4.130.

Turning to the evidence, during a May 2011 VA compensation examination, the Veteran reported experiencing constantly depressed feelings and isolative behavior due to his service-connected seventh facial nerve injury, especially to the paralysis of his face, impaired speech, and drooling.  He also reported an inability to work since 2005.  The examiner made a diagnosis of adjustment disorder with anxiety and depressed mood due to the Veteran's health decline and service-connected disabilities, and assigned a GAF score of 55.

During a routine re-examination in May 2014, he reported such symptoms as low mood, suicidal thoughts, insomnia, irritability, anger, impaired concentration, feelings of guilt, low energy, low motivation, low self-esteem, and feelings of hopelessness and helplessness, as well as anxiety.  The VA examiner made a diagnosis of depressive disorder due to his medical conditions, and opined that this condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Therefore, the Board finds that, at worst, the Veteran's adjustment disorder causes, at worst, occupational and social impairment with reduced reliability and productivity.  There is no evidence that at any point during the appeals period, his adjustment period warranted a higher rating.  He has not shown deficiencies in most areas, near-continuous depression affecting his ability to function independently, impaired impulse control, neglect of personal hygiene, or an inability to establish and maintain relationships.  On the contrary, both VA examiners noted he was clean and appropriately dressed.  Moreover, the Veteran reported during the May 2011 examination that he had good relationships with several friends, and he and his wife have been married since 1980.

Therefore, for the reasons and bases discussed, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Intractable Vertigo

The Veteran also contends he warrants a rating higher than 30 percent for his intractable vertigo.  This appeal claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this condition.  Therefore, VA must assess the level of disability from the date of initial application for service connection and determine whether staged ratings are warranted.  Fenderson, 12 Vet. App. 125-126.

The Veteran's vertigo is currently rated under 38 C.F.R. § 4.87, DC 6204, which specifically concerns peripheral vestibular disorders.  Under this DC, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  A note in this code further explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

The Veteran had a VA compensation examination in April 2011, where he complained of chronic episodes of dizziness lasting minutes to hours, to sometimes days at a time, which he described as debilitating.  The examiner noted the Veteran staggered while walking.  During his December 2012 hearing, the Veteran reported experiencing dizziness all day, as well as walking into doors due to dizziness.

Initially, the Board notes that the Veteran is already in receipt of a 30 percent rating, which is the highest available rating under DC 6204.

The Board also nonetheless has considered whether application of other DCs might provide grounds for assigning an even higher rating.  DCs 6200-6201 pertain to otitis media, but there is no evidence he has been diagnosed with these conditions.  DCs 6202 and 6208-6209 relate to otosclerosis and neoplasms of the ear, respectively.  He does not have either of these diagnoses, so a separate rating under these DCs is unwarranted.  Finally, DCs 6207 and 6210-6211 pertain to loss of auricle, chronic otitis externa, and perforation of the tympanic membrane (eardrum), none of which he has been diagnosed with, so they, too, are inapplicable to his claim and circumstances.

Therefore, the Veteran's claim for a rating higher than 30 percent for his intractable vertigo must be denied.  He already receives the highest available rating for this condition, and there is no basis to assign a higher rating under a separate diagnostic code.

VI. Tinnitus

The Veteran contends he warrants a rating higher than 10 percent for his tinnitus.  
Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.  

This particular disability in question is "a noise in the ear, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  Note (2) in this code further explains that the Board must assign only a single evaluation for recurrent tinnitus, irrespective of whether the sound is perceived in one ear (i.e., unilaterally), both ears (i.e., bilaterally), or in the head.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, irrespective of whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit Court explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit Court therefore concluded that the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) had erred in not deferring to VA's interpretation.

In light of this, VA's regulations expressly preclude assigning a schedular rating higher than 10 percent for tinnitus.  So the Veteran's claim for a rating greater than 10 percent for his tinnitus must be denied as a matter of law inasmuch as he has failed to state a claim upon which relief may be granted.  See Sabonis, 6 Vet. App. 426, at 430.

VII. Extra-schedular Consideration

Referral of these claims for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted for the disabilities at issue, however.  A comparison of the Veteran's service-connected adjustment disorder, vertigo, and tinnitus and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  These disabilities are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his depressed mood and dizziness.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.87 and 4.130 of the regulations, as well as the relevant DCs.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific symptoms, especially depression,  ringing in his ears, and dizziness, are exceptional or unusual given the symptoms already compensated under the rating criteria.  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's adjustment disorder, tinnitus, or vertigo are "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.

VIII. SMC

The Veteran has additionally claimed entitlement to SMC due to his service-connected disabilities, which are:  (i) the adjustment disorder with mixed anxiety and depressed mood, rated 50-percent disabling; (ii) seventh facial nerve injury with complete left eye closure, rated 30-percent disabling; (iii) intractable vertigo, rated 30-percent disabling; (iv) otitis media with tympanomastoidectomy, 
rated 10-percent disabling, (v) tinnitus, rated 10-percent disabling, and bilateral hearing loss, rated 10-percent disabling.

Under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Here, the Veteran has filed claims for SMC based on two theories of entitlement: anatomical loss of his left eye and the need for regular A&A.  But there is no evidence of actual loss of this eye, blindness in both eyes, or visual acuity of 5/200 or less to warrant SMC on the basis of anatomical loss of this eye.

That notwithstanding, as mentioned, SMC also is permissible when it is shown the Veteran needs A&A, meaning he is so helpless as to require the regular A&A of another person.  38 U.S.C.A. § 3.350(b).  And as it pertains to this present case, criteria for establishing this entitlement need include considering whether he is blind, permanently bedridden, or so helpless as to have need of regular A&A as determined by requirements set forth in 38 C.F.R. § 3.352(a).

According to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he was in need of the regular A&A of another person:  (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC  based on need for A&A).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Here, the medical and lay evidence does not reflect that the Veteran's 
service-connected disabilities, if considered alone, rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that they required adjustment of any special prosthetic or orthopedic appliance or resulted in other incapacity requiring care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

While the Board acknowledges that the Veteran has not specifically had a VA A&A/housebound (HB) evaluation, he has had numerous VA examinations during the course of his appeal.  None of the examiners have reported that the Veteran is housebound, or that he is unable to dress, feed, or otherwise clean himself, or suggested he requires regular care to protect him from the hazards incident to his daily environment.

On his application for SMC (VA Form 21-4138) dated August 2010, the Veteran failed to explain why he believed he was entitlement to SMC.  During the December 2012 hearing, he reported that he could use a ramp to get in and out of his house.  His wife stated that it would be helpful if someone came to make sure he took his medication.  However, the question of whether he needed the regular A&A of another person (because of his service-connected disabilities, alone) is ultimately a medical, not lay, determination, and therefore not one that she, as a layperson, would be competent to make.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Here, there is not the requisite evidence, certainly not the requisite medical evidence, that the Veteran requires assistance in many of his activities of daily living (ADLs), as enumerated in 38 C.F.R. § 3.352(a), and especially that assistance was required when only considering his service-connected disabilities.  During his hearing, the Veteran and his wife themselves were unclear on what assistance the Veteran needed.  There is no evidence in the claims file, or during his testimony, which indicate the Veteran is housebound or otherwise unable to take care of himself pursuant to the criteria for SMC.  Consequently, the criteria are not met for SMC based on the need for regular A&A or on account of being HB.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Therefore, for the reasons and bases discussed, the preponderance of the evidence is against this claim for SMC based on the purported need for regular A&A or on account of being HB.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the appellant's favor, in turn requiring denial of this claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).

IX. Earlier Effective Date Claims

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In this case, the Veteran initiated his claims for service connection for an adjustment disorder (originally claimed as nerves, depression, and anxiety) and vertigo (originally claimed as stumbling when walking and walking into doors) in correspondence received by VA on August 23, 2010.  These claims were received by VA many years after his discharge from service in August 1969, indeed, well more than one year after the conclusion of his service.  Therefore, the applicable assigned effective dates must coincide with whatever date he eventually filed claims for these disabilities, which as mentioned was not until August 23, 2010.  This is the applicable date of claim, when service connection was originally sought for his adjustment disorder and vertigo.  A review of the claims does not disclose any prior unadjudicated claims for service connection for adjustment disorder or vertigo, formal or informal, and either by means of written documentation or verbal communication.  The August 23, 2010 date of claim by necessity must delineate the earliest point at which benefits may be assigned for service-connected adjustment disorder and vertigo in this case.

The Board has taken into account any raised or unraised assertions on the part of the Veteran and his attorney that he has an adjustment disorder and vertigo prior to the filing of his claims.  Unfortunately, the exact circumstances of medical history would not be dispositive in this case.  Taking as an assumption initially that an adjustment disorder and vertigo were proven by the existing evidence of record to have had their onset in advance of August 23, 2010, the fact remains that for adjudicative purposes, a claim for service connection did not ensue until August 2010, and, as indicated, the date of claim is essential to determining the effective date of service connection.  The Court has held that the mere receipt of medical records cannot be construed as an informal claim for service connection when the issue had not been previously adjudicated.  See Lalonde v. West, 12 Vet. App. 377, 382 (citing 38 C.F.R. § 3.157 and Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no evidence of any earlier unadjudicated formal or informal claim requesting service connection for an adjustment disorder or vertigo or evidencing a belief in entitlement to benefits for these conditions, prior to August 23, 2010.

In sum, the assigned effective date of August 23, 2010, is consistent with the date of receipt of the Veteran's claims for benefits, and a review of the claims file reveals no basis upon which an earlier date can be assigned.


ORDER

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for blurred vision is granted, albeit subject to the further development of this claim on remand.

Entitlement to an initial rating higher than 50 percent for the adjustment disorder with mixed anxiety and depressed mood is denied.

Entitlement to an initial rating higher than 30 percent for the intractable vertigo is denied.

Entitlement to a rating higher than 10 percent for the tinnitus is denied.

Entitlement to an effective date earlier than August 23, 2010, for the grant of service connection for the adjustment disorder with mixed anxiety and depressed mood is denied.

Entitlement to an effective date earlier than August 23, 2010, for the grant of service connection for the intractable vertigo is also denied.

Entitlement to SMC based on the need for regular A&A or because of being HB is denied.

Entitlement to SMC alternatively based on anatomical loss of the left eye is denied, as well.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he warrants service connection for his severe headaches.  While his headache symptoms have been mentioned on past VA examinations, he has not yet been afforded a VA compensation examination for a medical nexus opinions concerning their etiology.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran contends his headaches are related to his service-connected seventh facial nerve injury.  Therefore, a VA examination should be provided on remand.

With regards to his claims for increased ratings for his bilateral hearing loss and seventh facial nerve injury, the Veteran most recently had VA examinations for these disabilities in February 2010 and April 2011.  But based on his and his wife's hearing testimony that his cranial nerve injury prevents him from closing his eye at night; that he has been diagnosed with "a dead left ear with unserviceable hearing;" and that he has had to resort to reading lips, he is essentially claiming these conditions have worsened, even since his last VA compensation examinations.  

So in this circumstance new VA examinations are warranted reassessing the severity of his service-connected bilateral hearing loss and seventh facial nerve injury.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also has claimed derivative entitlement to a TDIU.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

Because a TDIU may only be assigned where the schedular evaluation is less than total (i.e., less than 100 percent), it necessarily follows that this claim is dependent on the results of his appeals for higher ratings for his service-connected bilateral hearing loss and seventh facial nerve injury, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this derivative TDIU claim.

As well, all current, relevant treatment records should be obtained and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Memphis, Tennessee, dated since April 2014.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for comment concerning the etiology of the Veteran's headaches.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

In particular, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's headaches are related or attributable to his military service from July 1968 to August 1969, even if not complained about, diagnosed, or treated during his service.


If the examiner finds the Veteran's headaches are not directly related or attributable to his service, the examiner is asked to additionally provide an opinion as to whether the Veteran's service-connected seventh facial nerve injury, including its consequent treatment, either caused or alternatively is aggravating his headaches.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail, including especially an audiogram and Maryland CNC speech discrimination test.

The examiner must fully describe the functional effects caused by the Veteran's service-connected bilateral hearing loss, including any impact on his employability and daily activities.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

4.  As well, schedule another VA compensation examination reassessing the severity of the Veteran's seventh facial nerve injury with complete left eye closure associated with otitis media with tympanomastoidectomy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner must fully describe the functional effects caused by the Veteran's service-connected seventh facial nerve injury, including any impact on his employability and daily activities.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

5.  Then readjudicate these remaining claims, including the inextricably intertwined TDIU claim, in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


